Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Delia et al. (US 9,582,974 B2).

With respect to independent Claim 1, Delia et al. disclose(s):  A system for use in officiating games (Fig. 4) comprising: a set of two or more whistles (104 & 108 in Fig. 2), comprising: each whistle of the set of whistles having a respectively different value of a first signal characteristic from each other whistle of the set of whistles (Fig. 2 and column 5, lines 34-50), the first signal characteristic being emitted when the whistle is blown, and each whistle of the set of whistles having a respectively different value of a second signal characteristic from each other whistle of the set of whistles, the second signal 

With respect to Claim 2, Delia et al. teach(es) the system of independent Claim 1.  Delia et al. further disclose(s): wherein one or both of the first signal characteristic and the second signal characteristic is received to identify the whistle blown (14 in Fig. 2). 

With respect to Claim 3, Delia et al. teach(es) the system of independent Claim 1.  Delia et al. further disclose(s): wherein one or both of the first signal characteristic and the second signal characteristic is received to locate the whistle blown (14 in Fig. 2).

With respect to Claim 4, Delia et al. teach(es) the system of independent Claim 1.  Delia et al. further disclose(s): wherein one or both of the first signal characteristic and the second signal characteristic is received to provide to one or more associated media feeds one or more corresponding timestamps indicating when the whistle was blown (14 in Fig. 2).

With respect to Claim 5, Delia et al. teach(es) the system of Claim 4.  Delia et al. further disclose(s): wherein the one or more associated media feeds comprise one or more of an audio feed and a video feed (14 in Fig. 2 and Fig. 4).

With respect to Claim 6, Delia et al. teach(es) the system of Claim 4.  Delia et al. further disclose(s): wherein the one or more time markers are configured for synchronizing the one or more associated media feeds (14 in Fig. 2 and Fig. 4).
With respect to Claim 7, Delia et al. teach(es) the system of independent Claim 1.  Delia et al. further disclose(s): wherein the first signal characteristic comprises a sound characteristic (104 & 108 in Fig. 2).

With respect to Claim 8, Delia et al. teach(es) the system of independent Claim 1.  Delia et al. further disclose(s): wherein the second signal characteristic comprises an electromagnetic signal (56 in Fig. 2 and column 5, line 40).


With respect to independent Claim 9, Delia et al. disclose(s):  A set of two or more whistles (104 & 108 in Fig. 2) comprising: each whistle of the set of whistles having a respectively different value of a sound characteristic from each other whistle of the set of whistles (column 5, lines 34-50); each whistle of the set of whistles having a respectively different value of an electromagnetic signal from each other whistle of the set of whistles (56 in Fig. 2 and column 5, line 40); wherein the sound characteristic and the electromagnetic signal are emitted when the whistle is blown and the electromagnetic signal is received to provide one or more associated media feeds with a timestamp indicating when the whistle was blown (14 in Fig. 2).

With respect to Claim 10, Delia et al. teach(es) the system of independent Claim 9.  Delia et al. further disclose(s): wherein one or both of the sound characteristic and the electromagnetic signal is received to identify the whistle blown (14 in Fig. 2).

With respect to Claim 11, Delia et al. teach(es) the system of independent Claim 9.  Delia et al. further disclose(s): wherein one or both of the sound characteristic and the electromagnetic signal is received to locate the whistle blown (14 in Fig. 2).
With respect to Claim 12, Delia et al. teach(es) the system of independent Claim 9.  Delia et al. further disclose(s): wherein the one or more associated media feeds comprise one or more of an audio feed and a video feed (14 in Fig. 2). 

With respect to Claim 13, Delia et al. teach(es) the system of independent Claim 9.  Delia et al. further disclose(s): wherein the timestamp is configured for synchronizing the one or more associated media feeds (14 in Fig. 2). 

With respect to Claim 14, Delia et al. teach(es) the system for synchronizing one or more media feeds using the set of two or more whistles of independent Claim 9.  Delia et al. further disclose(s): a receiving device in communication with a network and configured to receive the electromagnetic signal, one or more media capture devices configured to capture the one or more associated media feeds and transmit the media feeds over the network, and a processing device configured to provide the timestamp to the one or more media feeds (14 in Fig. 2). 



With respect to independent Claim 15, Delia et al. disclose(s):  A method for synchronizing concurrent media feeds (Fig. 2), the method comprising: emitting an electromagnetic signal (56 in Fig. 2 and column 5, line 40) using a whistle (104 & 108 in Fig. 2) when the whistle is blown (Fig. 2 and column 5, lines 34-50); receiving the emitted electromagnetic signal over a wireless network (14 in Fig. 2); and applying a timestamp corresponding to the time when the electromagnetic signal was received to one or more associated media feeds (14 in Fig. 2).

With respect to Claim 16, Delia et al. teach(es) the system of independent Claim 15.  Delia et al. further disclose(s): identifying the whistle blown using the received electromagnetic signal (14 in Fig. 2).

With respect to Claim 17, Delia et al. teach(es) the system of independent Claim 15.  Delia et al. further disclose(s): locating the whistle blown using the received electromagnetic signal (14 in Fig. 2).

With respect to Claim 18, Delia et al. teach(es) the system of independent Claim 15.  Delia et al. further disclose(s): aligning timestamps of the one or more associated media feeds to synchronize the media feeds (14 in Fig. 2).

With respect to Claim 19, Delia et al. teach(es) the system of independent Claim 15.  Delia et al. further disclose(s): wherein the one or more associated media feeds comprise one or more of an audio feed and a video feed (14 in Fig. 2).

With respect to Claim 20, Delia et al. teach(es) the system of independent Claim 15.  Delia et al. further disclose(s): providing a visual indicator associated with the timestamp on the video feed (230 in Fig. 4).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 9,940,918 B2 (Ellingson).  Although the claims at issue are not identical, they Claim 9 of the current application is a broader claim than Claim 1 of U.S. Patent No. 9,940,918 B2 by deleting the whistles appearance characteristics.

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 and 8 of U.S. Patent No. 10,147,410 B2 (Ellingson).  Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 9 of the current application is a broader claim than Claims 1 and 8 of U.S. Patent No. 10,147,410 B2 by deleting first and second signal characteristics.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
                The following references relate to whistles with signal and localization systems: US 9,305,442 B1 (Nesemeier et al.), US 10,966,056 B1 (Amir) and US 9,502,018 B2 (Cronin et al.).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239.  The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.         
                If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457.  The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300.           

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-
9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TC/
22 March 2022

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861